        Case 3:18-cv-00988-AC       Document 107              Filed 04/03/20   Page 1 of 2




WILLIAM W. MANLOVE, OSB #891607
Senior Deputy City Attorney
william.manlove@portlandoregon.gov
DANIEL SIMON, OSB #124544
Deputy City Attorney
dan.simon@portlandoregon.gov
RYAN BAILEY, OSB #130788
Deputy City Attorney
ryan.bailey@portlandoregon.gov
Portland City Attorney’s Office
1221 SW 4th Ave., Rm. 430
Portland, OR 97204
Telephone: (503) 823-4047
Facsimile: (503) 823-3089
Of Attorneys for Defendants




                          UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                 PORTLAND DIVISION


STEVEN HAYES, as personal                           3:18-cv-00988-AC
representative of the estate of QUANICE
HAYES, deceased, AND VENUS HAYES,
                                                    DEFENDANTS’ UNOPPOSED MOTION
                                                    FOR EXTENSION OF TIME FOR
              PLAINTIFFS,                           COMPLETION OF EXPERT
                                                    DISCOVERY, FILING OF JOINT ADR
       v.                                           REPORT, AND FILING OF
                                                    DISPOSITIVE MOTIONS
CITY OF PORTLAND, a municipal
corporation, and ANDREW HEARST,

              DEFENDANTS.


       Pursuant to Rule 6(b) of the Fed. R. Civ. P., Defendants City of Portland and Andrew
Hearst (“Defendants”) move this Court for an extension of time for the dates listed in Order

Page 1 –  DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
FOR COMPLETION OF EXPERT DISCOVERY, FILING OF JOINT ADR REPORT,
AND FILING OF DISPOSITIVE MOTIONS
                                  PORTLAND CITY ATTORNEY’S OFFICE
                                      1221 SW 4TH AVE., RM. 430
                                      PORTLAND, OREGON 97204
                                            (503) 823-4047
         Case 3:18-cv-00988-AC          Document 107              Filed 04/03/20   Page 2 of 2




Granting Motion to Extend Deadlines entered by the Court on January 13, 2020 [ECF 87]. Counsel
for Defendants has conferred with counsel for Plaintiffs, Jesse Merrithew. Plaintiffs consent to

this motion. Specifically, Defendants request an order:
       1.      Allowing an extension of time from April 3, 2020, up to and including July 3, 2020,
to complete expert discovery;
       2.      Allowing an extension of time from April 10, 2020, up to and including July 10,
2020, to file Joint ADR Report; and
       3.      Allowing an extension of time from June 5, 2020, up to and including September
4, 2020, to file all dispositive motions.
       This motion is based upon the complete court file and upon the Declaration of William W.
Manlove, filed herewith.


       Dated: April 3, 2020


                                                      Respectfully submitted,




                                                      /s/William W. Manlove________________
                                                      WILLIAM W. MANLOVE. OSB #891607
                                                      Senior Deputy City Attorney
                                                      DANIEL SIMON, OSB #124544
                                                      Deputy City Attorney
                                                      RYAN C. BAILEY, OSB #130788
                                                      Deputy City Attorney
                                                      Telephone: (503) 823-4047
                                                      Of Attorneys for Defendants




Page 2 –  DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
FOR COMPLETION OF EXPERT DISCOVERY, FILING OF JOINT ADR REPORT,
AND FILING OF DISPOSITIVE MOTIONS
                                      PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVE., RM. 430
                                          PORTLAND, OREGON 97204
                                                (503) 823-4047
